PER CURIAM.
The appellant challenges an order of the trial court by which his petition for a writ of habeas corpus was denied. He alleged in his petition that provisional credits that he had been awarded while serving the incarcerative portion of his split sentence had vested such that he was entitled to credit against his present sentence which was imposed upon the violation of his probation. When the petition was denied, the trial court did not have the benefit of the recent decision in Lynce v. Mathis, — U.S. -, 117 S.Ct. 891, 137 L.Ed.2d 63 (1997). We accordingly reverse the order under review and remand this case to the trial court for reconsideration of the petition in light of Lynce. See Gridland v. Singletary, 22 Fla. L. Weekly D1109, 695 So.2d 794 (Fla. 1st DCA 1997).
ALLEN, WEBSTER and PADOVANO, JJ., concur.